Citation Nr: 1133973	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-06 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1950 to March 1954, and from April 1954 to July 1977.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed, and in an April 2011 decision, service connection for tinnitus was granted.  As this represents a complete grant of the benefit sought on appeal, the issue of service connection for tinnitus is no longer before the Board.  

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at the RO in October 2009.  A transcript of that hearing is associated with the claims folder.  The case was previously before the Board in November 2009 and was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case.  In May 2011, in response to an April 2011 Supplemental Statement of the Case, the Veteran submitted a packet of evidence to the AMC.  Although some of the items were duplicative of evidence already in the claims file, there was also new treatise evidence which had not been previously submitted or evaluated, including copies of the National Institutes of Health web pages and other websites.  

A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.   Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998).

Although the documents were received subsequent to the issuance of the April 2011 Supplemental Statement of the Case, the RO never issued a Supplemental Statement of the Case addressing this evidence.  See 38 C.F.R. § 19.31.  The absence of a Supplemental Statement of the Case constitutes a procedural error requiring a remand.  See 38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Review the record, including the new treatise evidence submitted in May 2011, and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



